Citation Nr: 0616272	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-24 973 	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression 
and anxiety disorder other than PTSD.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The RO has verified that the veteran had active duty service 
from December 1979 to July 1982.  The veteran claims to have 
also served from July 1982 to April 1985.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office (RO) in Denver, Colorado 
that denied service connection for major depression/anxiety, 
PTSD, and bowel obstruction, and denied a total rating based 
on unemployability due to service-connected disability.  When 
the veteran filed his substantive appeal in June 2004, he 
only appealed the PTSD, major depression, and anxiety issues.  
The veteran has since moved to within the jurisdiction of the 
Montgomery, Alabama RO.  

Claims of service connection for asthma and bronchitis were 
also developed by the RO, but the veteran has not appealed 
the denial of either.


REMAND

Review of the record reveals that the veteran claims an 
additional period of service between July 1982 and April 1985 
for which there is no verification or documentation.  He also 
contends that he received treatment for various disorders 
within one year of leaving active duty in 1985 at the 
Jacksonville, Florida VA.  The record contains an RO 
memorandum dated in April 2004 in which it was indicated that 
additional service records could not be found despite 
following records retrieval practices and an exhaustive 
search.  The RO detailed the efforts that had been expended 
in this regard and opined that further attempts would be 
futile.  A determination was made that both service medical 
records from the reported second period of service and VA 
records from the Jacksonville VA were not available.  

The Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991)  The United States Court of Appeals 
for Veterans Claims (Court) in Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) held that the VA should conduct a "reasonably 
exhaustive search" to obtain service medical records, 
including inquiries directed to the named facilities, if they 
are still operational.  

The Board notes that the veteran's active duty records were 
requested from the National Personnel Records Center (NPRC), 
but there was no definite explanation as to why they were 
unavailable; nor is there any verification of the reported 
service.  The RO should thus attempt to reconstruct the 
veteran's service medical and personnel records through 
alternate means, including specifically by writing to the 
veteran and asking him to submit any service records that he 
may have in his possession, as well as by attempting to 
obtain any information from all available sources, including 
other possible sources such as the facilities where the 
veteran claims to have received treatment.  If the additional 
search is unsuccessful, the reason for the unavailability of 
the veteran's service medical records should be clearly set 
forth in the record.  (As part of the search, the service 
department should be asked to verify that the veteran in fact 
had active military service after July 9, 1982.  If no such 
service is verified, the search for records should be 
terminated.)

The record contains VA outpatient records dating from January 
1999 in which the veteran indicated that he had been 
hospitalized at Fort Lyon VA Medical Center in 1992 and had 
also been treated in a number of emergency rooms at various 
hospitals in the past.  The appellant appears to receive 
regular treatment at VA and the most recent records date 
through July 2003.  Therefore, all VA records prior to 1999 
and dating from August 2003 should be requested and 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  (A Social Security Administration 
decision indicates that VA records available to the SSA show 
that the veteran was diagnosed with PTSD in October 2003, 
which suggests that other VA records beyond those currently 
of record are available.)  Additionally, the veteran should 
be contacted directly and asked to provide the names and 
addresses of all providers, both private and VA, who have 
treated him for psychiatric disability since service 
discharge.  With receipt of proper authorization, the 
clinical data should be requested, if not already of record.

The record reflects that the veteran had never had a 
psychiatric examination for VA compensation and pension 
purposes.  His report of symptoms during a period of service 
combined with clinical findings of psychiatric disability, as 
well as the apparent lack of crucial service and post-service 
clinical records suggest that further development by way of 
examination would be helpful.  Therefore, one should be 
scheduled.  

As noted above, a SSA determination regarding disability was 
received at the Board in October 2006, after certification of 
the appeal for which no waiver of RO consideration was 
received.  The Board cannot consider this evidence in the 
first instance unless the veteran waives his right to initial 
review by the agency of original jurisdiction. 38 
C.F.R.§§ 19.38(b)(3), 20.1304(c)) (2005).  Therefore, 
readjudication followed by a supplemental statement of the 
case is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide the locations of all 
service department facilities where he 
received in-service treatment.  The RO 
should take all appropriate steps to 
secure the service medical and personnel 
records or alternative records for the 
veteran from National Personnel Records 
Center, the VA Records Management Center 
in St. Louis, Missouri, and directly 
from the service department, including 
any service facility identified by the 
veteran as a place where he received 
treatment.  The veteran's service after 
July 9, 1982 should be verified.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) regarding 
requesting records from Federal 
facilities.  A letter should be sent to 
the veteran advising him specifically of 
the possible sources of information or 
evidence that may be helpful to his 
claims.  If no records are found, 
documentation and an additional 
determination of such should be set 
forth in the claims file.

2.  The veteran should also be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who have treated him for psychiatric 
disability since service.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record.

3.  All VA outpatient records dated 
prior to January 1999 and from August 
2003 should be requested and associated 
with the claims folder.  All SSA records 
relied on when its August 2005 decision 
was made should be obtained.

4.  The veteran should also be asked to 
identify in-service stressors that have 
caused any PTSD.  Investigation by the 
RO should be undertaken necessary to 
corroborate any stressor identified.  

5.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the 
appellant should be scheduled for a VA 
psychiatric examination to determine the 
current diagnosis(es) and probable 
etiology of current psychiatric 
disability.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  A comprehensive clinical 
history should be obtained.  All 
indicated tests and studies, including 
psychological testing, should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
Psychological testing should include 
tests necessary to determine whether the 
veteran has PTSD.  Based on the evidence 
of record, the examiner should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that any psychiatric disability now 
indicated is related to military 
service.  

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

